DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 07/26/2022. As directed by the amendment: claims 13 and 15 have been amended.  Thus, claims 1, 13-15, and 21-26 are presently pending in this application. 
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. The applicant argues that the resilient member including both a coil member disposed around the hub and a spring with a first end attached to the occlusive member is that the claim language is broad and that the claim is not rendered unclear. The examiner respectfully disagrees as the claim as it stands and currently interpreted is a single structural element (resilient member) that structurally includes both a coil member disposed around a spring with a first end attached to the occlusive member, which according to applicant’s Figures 3 and 8, this does not appear to be the case. The USC 112(b) rejection will be maintained. 
The applicant argues in regards to the USC 102 rejection of claim 13 by asserting that Edmiston (US 20140364941 A1) does not teach or disclose “where when rotated relative to the expandable framework, the tightening member is configured to keep the occlusive member taut against an outer surface of the expandable framework in both the first configuration and the second expanded configuration”. The applicant argues that Edmiston fails to explicitly teach the spring 170 as rotating relative to the framework, and thus cannot be seen to teach the identical structure as now claimed. The applicant additionally argues that since the function appears to have a cinching movement rather than rotation relative to the frame, that Edmiston is not capable of rotation relative to the frame. The examiner disagrees. Firstly, “when rotated relative to the expandable framework” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. There is no negative teaching that the spring 170 of Edmiston, which structurally meets the limitations of the claim, that prevents it from being capable of rotating. Furthermore, it is disclosed that the spring is embedded within the occluder material, thus when the spring is rotated, this would cause the occluder material which is a flexible sheet to pinch and pull taut against the expandable framework. As such, the USC 102 rejection of the claims will be maintained. 
Applicant’s arguments, see pages 10-13, filed 07/27/2022, with respect to USC 103 rejections of claims 1 and 21-25 have been fully considered and are persuasive. In regards to the USC 103 rejections of claims 1 and 21-25 the applicant argues that the combination of Clark, Chambers and Edmiston does not teach the limitations of claim 1. The applicant also argues that the spring noted in Clark does not teach a spring that has a first end attached to the occlusive member or a second end coupled to the expandable frame, in so that proximity or mere contact between elements does not suffice to teach attachment or coupling. However, one of ordinary skill in the prior art would be able to look at the Figure of 3A, see the unidentified member which commonly appears to be a spring clip, see that the clip is threaded through the occlusive member 208 and above the expandable frame 210 to know that the clip is there to prevent the separation of 210 from 208. Therefore, the reference of Clark would show that one end of the clip is attached to the occlusive member and another end is coupled to the expandable frame.  
The applicant additionally argues that the combination of Clark and Chambers does not teach wherein the resilient member (specifically the spring) is configured to keep the occlusive member taut against an outer surface of the expandable framework, with citation from Chambers describing the spring as “exert forces tending to separate the atrial dome 300 from the base section 200” (see [0066] of Chambers). The examiner agrees with the applicant, and that the combination does not render a device that is capable of this functional language, as functionally, the spring of Chambers performs an opposite function. Thus, the USC 103 rejection of claims 1 and 21-25 have been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 21-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the claim limitations “wherein the resilient member further includes a coil member disposed around the hub member” and “wherein the resilient member further includes a spring having a first end attached to the occlusive member” renders the claim indefinite. As shown in the applicant’s drawings, the spring and coil member are two separate structures, see Figs. 3 and 8, and thus it is not clear in claims if the resilient member is a structure that includes both of these structures, or if they structures are separate. For the purpose of prior art examination, the claim will be interpreted as a first resilient member includes a coil member and a second resilient member includes a spring. Appropriate correction is required. 
Claims 21-25 are rejected as being dependent on claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edmiston et al (US 20140364941 A1), herein referenced to as “Edmiston”.
In regards to claim 13, An occlusive implant 20 (see Figs. 1 – 2, 7 – 8, and 11 – 12, [0079]), comprising: an expandable framework 24, 26 (see Figs. 1 – 2, 7 – 8, and 11 – 12, [0079]) configured to shift between a first compact configuration (see Fig. 7, the framework is compact to fit in the delivery device) and a second expanded configuration (see Fig. 8); an occlusive member 28 (see Figs. 1 – 2, 7 – 8, and 11 – 12, [0079]) disposed along at least a portion of an outer surface of the expandable framework 24, 26 (see Fig. 1 and 1A, 28 rests on the outside of 24, 26); and a tightening member 170 (see Figs. 2 and 12, [0104]) coupled to the expandable framework, the occlusive member 28 or both the expandable framework and the occlusive member (the tightening member is coupled to the occlusive member); wherein when rotated relative to the expandable framework, the tightening member 170 is configured to keep the occlusive member taut against an outer surface of the expandable framework in both the first configuration and the second expanded configuration.
The language, "wherein when rotated relative to the expandable framework, the tightening member is configured to keep the occlusive member taut against an outer surface of the expandable member in both the first configuration and the second configuration," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Edmiston meets the structural limitations of the claim, and when the spring of Edmiston is rotated it is capable of keeping the occlusive member taut against an outer surface of the expandable framework as this spring generates an angular force to keep the flaps, which are a contiguous part of the occlusive member, closed, therefore tightening the occlusive member as well. The spring is noted to be both moveable and being able to be biased, hence it would be able to be rotated, see [0104] of Edmiston. Furthermore, it is disclosed that the spring is embedded within the occluder material, thus when the spring is rotated, this would cause the occluder material which is a flexible sheet to pinch and pull taut against the expandable framework.
In regards to claim 14, Edmiston discloses: The occlusive implant of claim 13, see 102 rejection above, further comprising a hub member 54 (see Figs. 1 – 2, 7 – 8, and 11 – 12, [0104]) coupled to the expandable framework 24, 26 (see Fig. 11), and wherein the tightening member 170 includes a coil member 170 disposed along the hub member 54 (see Fig. 12, [0104], 170 closes off the hub 54, therefore is around the hub), and wherein rotation of the coil member is designed to keep the occlusive member taut against the outer surface of the expandable framework in both the first configuration and the second expanded configuration. 
The language, "wherein rotation of the coil member is configured to keep the occlusive member taut against an outer surface of the expandable member in both the first configuration and the second configuration," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Edmiston meets the structural limitations of the claim, and the spring’s rotation is capable of keeping the occlusive member taut against an outer surface of the expandable framework as it generates an angular force to keep the flaps 36 closed therefore tightening the occlusive member as well. 
In regards to claim 15, Edmiston discloses: wherein the coil member 170 is wound around an outer surface of the hub member 56 (see Figs. 11 and 12, since 170 is coupled to the occlusive member 28, which is exterior to the hub member 56, 170 is wound around the outer surface of the hub member, by proximity), wherein a first end (portion adjacent to the bore 158, see [0104] and [0105]) of the coil member 170 is coupled to the hub member and a second end portion that farther from the bore 158, towards the clover portions of 170 of the coil member 170 is coupled to the occlusive member 28 (170 is coupled to 28 by being embedded within it, a second end being the outer edge). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Edmiston in view of Jockenhoevel et al (US 20200138446 A1), herein referenced to as “Jockenhoevel”.
In regards to claim 26, Edmiston discloses: the occlusive implant of claim 13, see 102 rejection above. Edmiston does not explicitly disclose: wherein the tightening member includes a helical portion. 
However, Jockenhoevel in a similar field of invention teaches an occlusive implant for insertion into the body (see Figs. 6-7), and an expandable framework 2 (see Figs. 6-7) with a tightening member 1 (see Figs. 6-7). Jockenhoevel further teaches: wherein the tightening member 1 includes a helical portion 1 (see Figs. 6-7, [0054], 1 is a helical spring that is helically wound).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edmiston to incorporate the teachings of Jockenhoevel and have a tightening member that includes a helical portion. Motivation for such can be found in Jockenhoevel as a helical spring allows for the fibers of the framework to be held frictionally by a radial force, (see [0054]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771